Citation Nr: 0027648	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from March 1981 to February 
1989.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Detroit, Michigan, which denied service connection for 
mechanical back pain syndrome.


FINDINGS OF FACT

1.  On VA examination in January 1998, a diagnosis of 
mechanical back pain syndrome was made.

2.  Service medical records reflect that the veteran was 
treated for manifestations of muscle strain in service in 
1985.

3.  The VA examiner, in January 1998, indicated that the 
veteran's paravertebral muscles were somewhat in spasm in the 
middorsal area and that this was probably related to muscle 
strain.


CONCLUSION OF LAW

The claim of entitlement to service connection for an upper 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, when the veteran was examined by the VA 
in January 1998, it was noted that the veteran had a history 
of insidious onset of pain in the back with the first episode 
occurring somewhere in 1985 with episodes on and off since 
then.  Based upon the information provided by the veteran, 
some of which is confirmed in the service medical records, 
including that he was treated for muscle strain in 1985, the 
examiner indicated that the veteran's paravertebral muscles 
were somewhat in spasm in the middorsal area and that this 
was probably related to muscle strain.  The Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim is well-
grounded,  and the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.



ORDER

The claim of entitlement to service connection for an upper 
back disability is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
upper back disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the examiner in 1998 reported that the 
veteran's paravertebral muscles were somewhat in spasm in the 
middorsal area and that this was probably related to muscle 
strain.  However, this was based on treatment information 
provided by the veteran as there is no indication that the VA 
examiner had reviewed the veteran's service medical records.  
It is herein noted that the veteran testified at his hearing 
on appeal that he was currently being treated for his back 
condition by a private physician, Dr. Hughes.

Based upon the above, the veteran's claim will be REMANDED to 
the RO for the following action:

1.  The RO, after obtaining appropriate 
authorization, should request copies of 
the veteran's treatment records from Dr. 
Hughes.  In addition, the RO should 
request copies of all of the veteran's VA 
outpatient treatment records dated 
subsequent to August 1997 which are not 
already of record.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination by an orthopedist.  The 
orthopedist is requested to review the 
veteran's claims file, including the 
service medical records, the VA report of 
examination and all VA and private 
treatment records.  The veteran should 
then be examined.  All necessary tests 
and studies should be conducted.  Based 
on that examination, an interview with 
the veteran and a review of the record, 
the orthopedist should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that the veteran's back symptomatology 
demonstrated in 1985 during service 
represented the onset of his current 
upper back disability.  Reasons and bases 
for all conclusions should be provided.

3.  After completion of the above, the RO 
should review the veteran's claim for 
service connection for an upper back 
disability.  If the determination made is 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the December 1999 supplemental statement 
of the case should be provided to the 
veteran and his representative and they 
should be given an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
obtain additional medical information.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals






 


